DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various hearing devices thereon, for example US 2014/0243913 However, the prior art of record fails to teach claim 1, a method of configuring a hearing device, the method comprising: receiving, using an interface, an audio sample associated with a target entity; calculating, using a processor executing instructions stored on memory, at least one acoustic parameter from the audio sample; generating, using the processor, an audio stimulus using the at least one calculated acoustic parameter; presenting, using a hearing device, the audio stimulus to a user; receiving at the interface a response to the audio stimulus from the user, wherein the response is indicative of an optimal parameter for the hearing device for the user; and adjusting, using the processor, the hearing device based on the optimal parameter; claim 10, a system for configuring a hearing device, the system comprising: an interface for receiving an audio sample associated with a target entity; a memory; and a processor executing instructions stored on the memory to: calculate at least one acoustic parameter from the audio sample, generate an audio stimulus using the at least one 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163. The examiner can normally be reached 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699